DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive.
The applicant states the voltage across the resistor Rs is a sense voltage indicative of the current Ic, and is not indicative of operating temperature. 
This is in error. Long et al. expressly state resistor RS included within the circuit (12) receives, and dissipates heat generated by, the coil current IC. See the abstract. Long et al. also expressly state: heat generated by RS resulting from dissipation of the coil current (see paragraph [0021]). Thus, Long et al. does indeed disclose a temperature sensor configured to generate a first voltage representative of current operating temperature of the driver circuit and the amplifier does compare a first voltage to a second voltage representative of an upper threshold operating temperature (see [0019]: “When the voltage across RS reaches reference voltage VR, the output of the error amplifier 30 changes, and the gate drive circuit 18 is responsive to this error amplifier output at the current limit input, CL, to correspondingly decrease the gate drive voltage, GD, to a level at which the coil C, is limited to a constant level) and to generate a control signal (CL) based upon the comparison, as recited in independent claim 1. This constant current limit is considered to be equivalent to an upper threshold operating temperature since it is a limited constant level. Therefore, the argument are not persuasive. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-6, 9-13 and 15-24 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Long et al.
Claims 1-3, 5 and 6; Long et al. disclose a driver circuit, comprising: a temperature sensor (QHot, Rs) configured to generate a first voltage (across Rs) representative of current operating temperature of the driver circuit; an amplifier (30) configured to compare the first voltage to a second voltage representative (VR) of an upper threshold operating temperature, and to generate a control signal based upon the comparison; and a variable current source (18, 22) configured to generate a load (26) current as a function of the control signal; wherein the amplifier generates the control signal so as to cause the variable current source to generate the load current as having a magnitude equal to the upper threshold (Vr) when the first voltage is less than the second voltage.

Claim 23; Vr is constant and independent.
Claims 9-13,15 and 16; Long et al. disclose a driver circuit, comprising: a temperature sensing circuit (QHot, Rs ) configured to generate a first voltage representative of current operating temperature of the driver circuit; a voltage controlled current source (30) configured to compare the first voltage to a second voltage (VR) representative of an upper threshold operating temperature, and to generate a control signal based upon the comparison; and an output stage (18, 22) generating a load current as a function of the control signal; wherein the voltage controlled current source generates the control signal so as to cause output stage to generate the load current as having a magnitude equal to an upper threshold when the first voltage is less than the second voltage ([0019]).
Claim 24; Vr is constant and independent.
Claim 17-21; Long et al. disclose a method of generating a load current (1C) for driving a load (26), the method comprising: generating a first voltage representative of a current operating temperature (e.g. Rs); comparing (30) the first voltage to a second voltage (VR) representative of an upper threshold operating temperature; and generating the load current (1C) having a magnitude depending upon a relationship between the first voltage and the second voltage.
Claim 22; Vr is constant and independent.
Allowable Subject Matter
Claims 7, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY L LAXTON/           Primary Examiner, Art Unit 2896                       5/13/2021